Citation Nr: 0711719	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-14 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which declined to reopen the veteran's 
previously denied claims. 


FINDINGS OF FACT

1.  Service connection was denied for peptic ulcer disease 
and hearing loss by rating decision dated in June 1993.  The 
veteran did not perfect an appeal of this decision.

2.  Evidence received since June 1993 does not relate to an 
unestablished fact necessary to substantiate either claim for 
service connection; nor does it raise a reasonable 
possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The June 1993 rating decision is final.  38 U.S.C.A. 
§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1992).  

2.  New and material evidence having not been submitted, the 
application to reopen the previously denied claim of service 
connection for peptic ulcer disease is denied.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  New and material evidence having not been submitted, the 
application to reopen the previously denied claim of service 
connection for hearing loss is denied.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2003, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of the standard by which his claim to reopen his 
previously denied claims would be reviewed, as well as the 
elements necessary to substantiate the underlying claims.  He 
was informed of the information and evidence that VA would 
seek to provide and information and evidence that the veteran 
was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence in support of his claim that he 
wished VA to retrieve for him.  The veteran subsequently 
responded in September 2003 that he received treatment at 
both VA and private health care centers.  Accordingly, the 
veteran was able to participate effectively in the processing 
of his claims. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  In this case, all identified treatment records 
have been secured.  

VA does not have a duty to provide the veteran a VA 
examination if the claim is not reopened.  38 U.S.C. § 
5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2006).  
As discussed above, the RO has complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claims.  
Since no new and material evidence has been submitted, an 
examination is not required.



New & Material Evidence

The veteran seeks service connection for peptic ulcer disease 
and hearing loss.  By rating decision dated in June 1993, the 
RO denied the veteran's claims.  Specifically, the RO found 
that peptic ulcer disease was manifested prior to the 
veteran's service and was not aggravated by it.  The RO also 
found that there was no evidence of hearing loss in service, 
nor at that time.  The veteran did not perfect an appeal.  He 
now seeks to reopen the claims.

Applicable law provides that the June 1993 RO decision that 
was unappealed became final.  38 U.S.C.A. § 7105 (c) (West 
2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (1992).  Once a 
decision becomes final, new and material evidence is required 
to reopen the claim which was denied.  38 U.S.C.A. § 5108 
(West 2002). 

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).

Since the June 2003 denial, the veteran has submitted private 
and VA treatment records, dated from May 1996 to November 
2003.  These records document that the veteran receives 
current treatment for gastroesophageal reflux disease (GERD), 
hiatal hernia, and other unrelated disorders.  The records 
are silent for treatment of either peptic ulcer disease or 
hearing loss.   

Although these records are new, as they had not been 
previously submitted to the agency, they are not material 
because they do not relate to an unestablished fact necessary 
to substantiate either claim on appeal.  These records do not 
show that the veteran carries a diagnosis of peptic ulcer 
disease or hearing loss, let alone that they are related to 
his military service.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt provision does not apply.  
New and material evidence having not been submitted, the 
claims are not reopened. 


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for peptic ulcer disease is denied.

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for hearing loss is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


